DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
No claims are amended due to Applicant's reply dated 12/01/2021.  Claims 7, 9-12, 15, 17-18, and 20-22 are pending.
Response to Amendment
The rejection of claims 7, 9-12, 15, 7-18, and 20-22 under 35 U.S.C. 103 as being unpatentable over Sawai et al. JP 2002088514 A—see English translation obtained from Espacenet (“Sawai-MT”)—in view of Mizukami et al. JP 2010106393 A—English translation obtained from Global Dossier, heterinafter (“Mizukami”) as set forth in the previous Office Action is maintained due to Applicant’s reply dated 12/01/2021.  
Response to Arguments
Applicant’s arguments on pages 2-4 of the reply dated 12/01/2021 with respect to the rejection of claims 7, 9-12, 15, 7-18, and 20-22 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument – Applicant recites the claimed polyamide multifilament achieves the claimed properties (tensile strength at 15% elongation, strength-elongation product, and yarn unevenness) by using a heating cylinder in the manufacturing method. The heating cylinder is multilayered and regulates the temperature of the atmosphere within the heating cylinder to be 100-300˚C. 
Applicant argues that the prior art Mizukami fails to teach a configuration for a two-step cooling means that provides a gentle temperature gradient wherein the ejected filament is gradually cooled in a temperature range of 100-300˚C. Applicant argues that the differences between the heating cylinder of the instant specification and the two-step cooling means of Mizukami inherently results in polyamide 
Examiner's response – The heating cylinder of the instant specification teaches a multilayer configuration having temperatures that are set to decline in stages from the uppermost layer to the lowermost layer (instant ¶ [0041]). Similar to the heating cylinder of the instant specification, Mizukami teaches a two-step method of cooling a multifilament yarn (¶ [0031]) including a slow cooling means (elements 4a-9a) below a spinneret 1, and a rapid cold air flow means (elements 4b-9b) below the slow cooling means (¶ [0040]). Mizukami teaches the temperature of the slow cooling means is higher than the temperature of the rapid cold air flow means (¶ [0079]). Thus, Mizukami teaches a multilayer (two-step) cooling means including an uppermost layer (the slow cooling means) and a lowermost layer (the rapid cold air flow means) wherein the temperature declines in stages from the uppermost layer to the lowermost layer.
Mizukami teaches the temperature of the slow cooling air flow may range from higher than the glass transition temperature of the thermoplastic polymer that constitutes the multifilament yarn to the spinneret discharge temperature, and the temperature of the rapid cooling air flow is not particularly limited as long as the temperature is below the glass transition temperature yarn (which is 40 ˚C to 50 ˚C for nylon 6, nylon 66 and the like) of the thermoplastic polymer that constitutes the multifilament (¶ [0079]). Thus in manufacturing the polyamide multifilament of Sawai-MT in view of Mizukami, the temperature of the rapid cooling air flow means is below 40 ˚C to 50 ˚C.  Although the rapid cooling air flow means has a temperature of outside of the range discussed in the instant specification (100-300˚C), the Applicant has not established the criticality of the temperature range of 100-300˚C. Examples 1-4 and Comparative Examples 1-3 of Table 1 in the instant specification (pg. 22) all show temperatures within the range of 100-300˚C. Thus, one of ordinary skill in the art cannot conclusively state that the polyamide multifilament of Sawai-MT in view of Mizukami does not obtain the claimed properties based solely on the argument of the rapid cooling air flow means (the lowermost layer) having temperatures outside of the range of 100-300˚C.
As stated below and in the previous Office Action, Mizukami teaches the multifilament manufacturing apparatus and method improves the uniformity of yarn thickness, the quality, the strength, and elongation of the multifilament yarns (¶ [0027]).
While Sawai-MT in view of Mizukami fails to specifically teach a tensile strength at 15% elongation of 4.0-6.0 cN/dtex, it is reasonable to presume that the tensile strength at 15% elongation is 
For example, Sawai-MT teaches the production of the polyamide filament includes melting the polyamide, ejecting the polyamide filaments from a spinneret 1, cooling of the filaments by cold air blown from a cooling chimney 2 located below the spinneret, applying oil to the filaments by an oil supply guide 3, entangling the filaments, and passing the filaments into a first godet roller 4 and a second godet roller 5 (Sawai-MT, ¶ [0018]-[0020]). Sawai-MT further teaches a spinning speed of 1000 m/min or more (Sawai-MT, ¶ [0017]) and the second godet roller is heated to a high temperature of 130 to 220 ˚C to heat-treat the drawn yarn (Sawai-MT, ¶ [0022]).
Additionally, the method of manufacturing the polyamide multifilament of Sawai-MT in view of Mizukami includes a two-step cooling means disposed below the spinneret (Mizukami, ¶ [0040]), wherein the cooling means cools the multifilaments with two different air temperatures (Mizukami, ¶ [0079]). Mizukami also teaches the slow cooling means and rapid cooling means are sequentially arranged from upstream side to downstream side in the traveling path direction of the multifilament yarn (Mizukami, ¶ [0048]). Mizukami teaches the multifilament manufacturing apparatus and method described above improves the uniformity of yarn thickness, the quality, the strength, and elongation of the multifilament yarns (¶ [0027]).
The instant specification recites the production of the polyamide multifilament includes melting the polyamide resin, ejecting the polyamide filaments from a spinneret to a heating cylinder, cooling of the filaments, applying oil to the filaments, entangling the multifilaments, passing the multifilaments through a take-up roller and a drawing roller (instant ¶ [0037]). The instant specification further recites the spinning speed is preferably 1000-2000 m/min and the drawing roller has a heat treatment temperature of 120-180 ˚C (instant ¶ [0047] and [0048]).
The instant specification recites the heating cylinder is preferably configured of two or more layers, wherein the upper layer has a higher temperature than the lower layer (¶ [0042]-[0043]). Additionally the instant specification recites the multilayer type heating cylinder forms a temperature gradient and purposely forms a descending air flow in the same direction as the flow accompanying the filaments (¶ [0049]). The instant specification further recites when the heating cylinder is omitted, the orientation relaxation due to gradual cooling from the spinneret surface to the upper surface of the cooler is insufficient and it tends to be difficult to obtain fibers which satisfy both the 15% strength and the strength-elongation product (instant ¶ [0040]).
The burden is upon the Applicant to prove otherwise. See MPEP 2112.
In response to the argument that the polyamide multifilament of Sawai-MT in view of Mizukami does not obtain a yarn unevenness (U%) of 1.2 or less, Sawai-MT teaches it is possible to obtain a high-quality drawn yarn without drawing unevenness by producing the filaments by a specific method involving a godet roller with a satin finish (¶ [0024]). One of ordinary skill in the art would reasonably expect the phrase “without drawing unevenness” would mean the yarn has little to no unevenness. Thus, one of ordinary skill in the art would reasonably expect that the unevenness of the yarn would fall in the range of 1.2 or less, given the teachings of Sawai-MT. Furthermore, it is reasonable to presume that the yarn unevenness is inherently in the range of 1.2 or less, given that Sawai-MT teaches a method to obtain high-quality drawn yarn without drawing unevenness (¶ [0024]). The burden is upon the Applicant to prove otherwise. See MPEP 2112.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 9-12, 15, 17-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sawai et al. JP 2002088514 A –see English translation obtained from Espacenet (“Sawai-MT”) in view of Mizukami et al. JP 2010106393 A—English translation obtained from Global Dossier, hereinafter (“Mizukami”).
Sawai-MT teaches a stocking in which a leg portion is knitted only by a covering elastic yarn in which an elastic fiber is used as a core yarn and the polyamide filament is wound around the core yarn (¶ [0005]). Sawai-MT teaches the polyamide filament has a strength elongation product of 9.0 cN/dT or more, and a single yarn fineness of 1.0 to 3.0 dtex (¶ [0012] and [0014]). Sawai-MT teaches a specific example of a polyamide filament in Example 1, wherein the polyamide filament that is stretched to an elongation of 40 to 45% (¶ [0044]). Sawai-MT teaches the polyamide filaments are used in multifilament yarns having a yarn fineness (total fineness) of 8 to 18 dtex (¶ [0013]).
Sawai-MT does not specifically teach a yarn unevenness (U%) of 1.2 or less. However, Sawai-MT does teach it is possible to obtain a high-quality drawn yarn without drawing unevenness by producing the filaments by a specific method involving a godet roller with a satin finish (¶ [0024]). One of ordinary skill in the art would reasonably expect that the unevenness of the yarn would fall in the range of 1.2 or less, given the teachings of Sawai-MT. Furthermore, it is reasonable to presume that the yarn unevenness is inherently in the range of 1.2 or less, given that Sawai-MT teaches a method to obtain high-quality drawn yarn without drawing unevenness (¶ [0024]). The burden is upon the Applicant to prove otherwise. See MPEP 2112.
Sawai-MT teaches the claimed invention above but fails to teach a tensile strength at 15% elongation of 4.0-6.0 cN/dtex. However, the polyamide filaments of Sawai-MT are used in stockings (¶ [0001]).
Mizukami teaches an apparatus and a method for producing a multifilament yarn (¶ [0001]) in fields such as clothing (¶ [0003]), wherein the manufacturing apparatus and method are suitable for polyamide multifilaments (¶ [0093]) having a single yarn fineness of 0.1 to 16 dtex (¶ [0095]). Mizukami teaches a cooling means is an extremely important factor in improving the uniformity of the yarn 

    PNG
    media_image1.png
    339
    372
    media_image1.png
    Greyscale

As seen in Fig. 1, a two-step process is used in the cooling of multifilaments. Mizukami teaches a slow cooling means (elements 4a-9a) below a spinneret 1, and a rapid cold air flow means (elements 4b-9b) below the slow cooling means (¶ [0040]). Mizukami teaches the temperature of the slow cooling air flow may range from higher than the glass transition temperature of the thermoplastic polymer that constitutes the multifilament yarn to the discharge temperature of the thermoplastic polymer when each single yarn of the multifilament yarn is spun from the spinneret (¶ [0079]). Mizukami additionally teaches the temperature of the rapid cooling air flow is not particularly limited as long as the temperature is below the glass transition temperature of the thermoplastic polymer that constitutes the multifilament yarn (¶ [0079]). Mizukami teaches the glass transition temperature for nylon 6, nylon 66 and the like is around 40 ˚C to 50 ˚C (¶ [0079]). Mizukami teaches the multifilament manufacturing apparatus and method described above improves the uniformity of yarn thickness, the quality, the strength, and elongation of the multifilament yarns (¶ [0027]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to add the cooling means comprising the two-step process of Mizukami to the manufacturing method of the polyamide multifilaments of Sawai-MT, wherein the cooling means is located below the spinneret, as taught by Mizukami. The motivation for doing so would have been to improve the uniformity of yarn thickness, the quality, the strength, and elongation of the multifilament yarns, as taught by Sawai-MT.
Sawai-MT in view of Mizukami teaches the claimed invention above but fails to specifically teach a tensile strength at 15% elongation of 4.0-6.0 cN/dtex. It is reasonable to presume that the tensile strength at 15% elongation is inherent to Sawai-MT in view of Mizukami. Support for said presumption is found in the use of like materials and like methods which would result in the claimed property. 
For example, Sawai-MT teaches the production of the polyamide filament includes melting the polyamide, ejecting the polyamide filaments from a spinneret 1, cooling of the filaments by cold air blown from a cooling chimney 2 located below the spinneret, applying oil to the filaments by an oil supply guide 3, entangling the filaments, and passing the filaments into a first godet roller 4 and a second godet roller 5 (Sawai-MT, ¶ [0018]-[0020]). Sawai-MT further teaches a spinning speed of 1000 m/min or more (Sawai-MT, ¶ [0017]) and the second godet roller is heated to a high temperature of 130 to 220 ˚C to heat-treat the drawn yarn (Sawai-MT, ¶ [0022]).
Additionally, the method of manufacturing the polyamide multifilament of Sawai-MT in view of Mizukami includes a two-step cooling means disposed below the spinneret (Mizukami, ¶ [0040]), wherein the cooling means cools the multifilaments with two different air temperatures (Mizukami, ¶ [0079]). Mizukami also teaches the slow cooling means and rapid cooling means are sequentially arranged from upstream side to downstream side in the traveling path direction of the multifilament yarn (Mizukami, ¶ [0048]). Mizukami teaches the multifilament manufacturing apparatus and method 
The instant specification recites the production of the polyamide multifilament includes melting the polyamide resin, ejecting the polyamide filaments from a spinneret to a heating cylinder, cooling of the filaments, applying oil to the filaments, entangling the multifilaments, passing the multifilaments through a take-up roller and a drawing roller (instant ¶ [0037]). The instant specification further recites the spinning speed is preferably 1000-2000 m/min and the drawing roller has a heat treatment temperature of 120-180 ˚C (instant ¶ [0047] and [0048]).
The instant specification recites the heating cylinder is preferably configured of two or more layers, wherein the upper layer has a higher temperature than the lower layer (¶ [0042]-[0043]). Additionally the instant specification recites the multilayer type heating cylinder forms a temperature gradient and purposely forms a descending air flow in the same direction as the flow accompanying the filaments (¶ [0049]). The instant specification further recites when the heating cylinder is omitted, the orientation relaxation due to gradual cooling from the spinneret surface to the upper surface of the cooler is insufficient and it tends to be difficult to obtain fibers which satisfy both the 15% strength and the strength-elongation product (instant ¶ [0040]).
The burden is upon the Applicant to prove otherwise. See MPEP 2112.
The limitation of claims 11, 17, and 18
Sawai-MT in view of Mizukami teaches the claimed invention above but fails to teach a sum of a content of crystals and a content of rigid amorphous components of 70-90% from claim 10. It is reasonable to presume that the sum of a content of crystals and a content of rigid amorphous components is inherent to Sawai-MT. Support for said presumption is found in the use of like materials and like methods which would result in the claimed property. 
For example, Sawai-MT teaches the polyamide fibers may be nylon 6 fibers and nylon 66, and preferably nylon 6 (¶ [0014]), wherein the fibers have a strength elongation product of 9 cN/dtex or more (¶ [0027]) and teaches a specific example wherein the polyamide filament is stretched to an elongation of 40 to 45% (¶ [0044]). The instant specification recites the polyamide may be nylon-6 or nylon-66, and preferably nylon-6 (instant ¶ [0018]) and has a strength-elongation product of 10.0 cN/dtex or larger (instant ¶ [0022]), and recites the polyamide multifilament preferably has a preferred elongation of 35-45% (¶ [0025]). 
Sawai-MT teaches a specific example of the polyamide filament in Example 1, wherein the polyamide filament is nylon 6 having a sulfuric acid relative viscosity of 3.3 (¶ [0044]). The instant specification recites the polyamide multifilament preferably has a sulfuric acid relative viscosity of 2.5-4.0 (instant ¶ [0034]) and specifically recites in Example 1, the polyamide multifilament is nylon-6 having a sulfuric acid relative viscosity of 3.3 (instant ¶ [0087]).
Sawai-MT teaches fabrics comprising the polyamide filament of Examples 1 and 2 have excellent soft feeling (¶ [0042] and [0048]). The instant specification teaches the stocking and the knitted lace give a satisfactory soft feeling (instant ¶ [0025]).
Sawai-MT teaches the covering elastic yarn comprising a polyamide filament has a thread fineness of 8 to 18 dtex (¶ [0005]). The instant specification recites the polyamide multifilament preferably has a total fineness of 4.0-33.0 dtex (instant ¶ [0032]).
Sawai-MT teaches the production of the polyamide filament includes melting the polyamide, ejecting the polyamide filaments from a spinneret 1, cooling of the filaments by cold air blown from a cooling chimney 2 located below the spinneret, applying oil to the filaments by an oil supply guide 3, entangling the filaments, and passing the filaments into a first godet roller 4 and a second godet roller 5 (Sawai-MT, ¶ [0018]-[0020]). Sawai-MT further teaches a spinning speed of 1000 m/min or more (Sawai-MT, ¶ [0017]) and the second godet roller is heated to a high temperature of 130 to 220 ˚C to heat-treat the drawn yarn (Sawai-MT, ¶ [0022]). Additionally, the method of manufacturing the polyamide multifilament of Sawai-MT in view of Mizukami includes a two-step cooling means disposed below the spinneret (Mizukami, ¶ [0040]), wherein the cooling means cools the multifilaments with two different air temperatures (Mizukami, ¶ [0079]).
The instant specification recites the production of the polyamide multifilament includes melting the polyamide resin, ejecting the polyamide filaments from a spinneret to a heating cylinder, cooling of the filaments, applying oil to the filaments, entangling the multifilaments, passing the multifilaments through a take-up roller and a drawing roller (instant ¶ [0037]). The instant specification further recites the spinning speed is preferably 1000-2000 m/min and the drawing roller has a heat treatment temperature of 120-180 ˚C (instant ¶ [0047] and [0048]).
The burden is upon the Applicant to prove otherwise. See MPEP 2112.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 10310932 A recites a production of a polyamide fiber for high-strength fiber with a breaking strength of 5.85 cN/dtex, an elongation at break of 35-45%, and a single-filament fiber of 3 den or less (abstract).
US 2013/0251992 A1 recites an ultrafine polyamide fiber wherein a stress required for 15% elongation is 0.098-1.96 cN/dtex in ¶ [0077].
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786